DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 

Response to Arguments
Applicant's arguments and amendments filed 9/8/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite a plurality of ordered media items and allowing navigation through the ordered media listings.  Shoff discloses an ordered list of media items available in Figure 8b, by showed a order of listings from top to bottom and further teaches at Paragraph 0073 that an ordered list of Star Trek shows for a two week period can also be displayed.
Bagga also discloses an ordered list of media items in David’s channel in Figure 6 (see Paragraph 0063 for the virtual channel list/David’s channel having an ordered list of media items to select from and also listings that correspond to multicast listings, which are broadcast to multiple users at certain times).  Bagga further teaches that the virtual broadcast channel includes a playlist of the plurality of ordered media items (see Paragraph 0079 for a given period’s programming in the virtual channels may be filtered based on programs that are scheduled to be multicast, therefore are played at each ordered multicast/broadcast time) created by a content distribution system and communicated to multiple user electronic devices (see Paragraphs 0030 and 0033-0035).  The Examiner notes the rejection below for teaching the remaining amended limitations based on Bagga teaching the ordered media items of the virtual broadcast channel (see above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, 10-11, 15-19, 21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shoff et al. (U.S. Patent Application Publication 2001/0001160) in view of Bagga et al. (U.S. Patent Application Publication 2016/0142783).
	Referring to claim 4, Shoff discloses at a user electronic device (see TV receiver 26 in Figure 2), playing a first media item of a plurality of ordered media items available in a broadcast channel (see step 150 in Figure 6 for tuning to a channel to display a television program and Paragraph 0054 for using an EPG to select the channel and further note that Shoff teaches an ordered list of media items available in Figure 8b, by showed a order of listings from top to bottom and further teaches at Paragraph 0073 that an ordered list of Star Trek shows for a two week period can also be displayed) associated with the user electronic device (TV 28 in Figure 2 connected to TV receiver 26 in Figure 2), wherein the first media item is a currently scheduled media item in the broadcast channel (see Paragraph 0033 and 0054 for providing media items using broadcast channel at scheduled distribution times).
	Shoff also discloses that while playing the first media item, receiving a user input corresponding to a request to navigate to a previous or next media item in the EPG and responsive to the received user input play the previous or next media item in the EPG, wherein the previous or next media item is a second media item of the plurality of media items available in the EPG, different to the first media item (Shoff discloses at Paragraph 0054 that the user has access to an EPG that displays a user interface which visually correlates program titles to scheduled viewing times and tuning information, such as a channel, in a scrollable grid.  Therefore, the user can select a previous (listing above) or next (listing below) a currently selected channel, wherein if a user uses the EPG to select a first media item, the user can use the EPG to select a second media item by scrolling the EPG for a previous (listing above) or next (listing below) media item).  Therefore, based on the plurality of media items offered in the EPG and allowing selection of any of the media items offered in the EPG, Shoff discloses allowing a user to select a plurality of media items after a first media item has already been selected and viewed by the user.
	Shoff also discloses that while playing the second media item, displaying at least one user interface affordance for performing an additional action associated with the second media item (see icon 204 in Figure 8a and Paragraph 0061).
	Shoff also discloses receiving indication of selection of one of the user interface affordance (see step 164 in Figure 6 and Paragraph 0062 for selecting the icon 204).
	Shoff also discloses retrieving a media item metadata descriptor associated with the media item (see step 170 in Figure 6 and Paragraph 0062 for retrieving the target specification in the EPG data structure), the media item metadata descriptor comprising information for performing an action associated with the second media item (see Figure 3 and Paragraph 0064 for the target specification containing data for allowing the system to perform an action associated with the media item).
	Shoff also discloses performing the action based on the information in the retrieved media item metadata descriptor (see step 182 in Figure 7, Figure 8b and Paragraphs 0068-0069).
	Shoff fails to teach playing an media item of a plurality of ordered media items by selecting the media item available in a virtual broadcast channel, the virtual broadcast channel including a playlist of the plurality of ordered media items created by a content distribution system and communicated to multiple user electronic devices and receiving a user input corresponding to a request to navigate to a previous or next media item in the ordered media items of the virtual broadcast channel and responsive to the received user input playing the previous or next media item in the ordered media items of the virtual broadcast channel, wherein the previous or next media time is a second media item of the plurality of media items available in the virtual broadcast channel, different to a first media item.
	Bagga discloses allowing a user to select a media item from an EPG that contains a virtual broadcast channel (see Figure 6 and Paragraph 0059), wherein the media item is selected from an ordered list of media items (see Paragraph 0063 for the virtual channel list/David’s channel having an ordered list of media items to select from and also listings that correspond to multicast listings, which are broadcast to multiple users at certain times).
	Bagga also discloses that the virtual broadcast channel includes a playlist of the plurality of ordered media items (see Paragraph 0079 for a given period’s programming in the virtual channels may be filtered based on programs that are scheduled to be multicast, therefore are played at each ordered multicast/broadcast time) created by a content distribution system and communicated to multiple user electronic devices (see Paragraphs 0030 and 0033-0035).
	Bagga also discloses receiving a user input corresponding to a request to navigate to a previous or next media item in the ordered media items of the virtual broadcast channel and responsive to the received user input playing the previous or next media item in the ordered media items of the virtual broadcast channel, wherein the previous or next media time is a second media item of the plurality of media items available in the virtual broadcast channel, different to a first media item (see Figure 6 and Paragraph 0063 for displaying multiple ordered multicast items for selection by the user, wherein the user can navigate to a next or previous media item, wherein all the listings in David’s channel are different media items selectable (see Paragraph 0020) at their different multicast time).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program selection system, as taught by Shoff, using the virtual broadcast channel/program selection functionality, as taught by Bagga, for the purpose of providing a personalized media content interface that is tailored to present customized media recommendations in a manner that allows the viewer to easily view media content of interest to them in a more dynamic and user friendly format (see the bottom of Paragraph 0001 of Bagga).

	Referring to claim 5, Shoff discloses that the corresponding action is displaying a user interface that provides additional information about the second media item (see Figure 8b and Paragraphs 0069-0074).

	Referring to claim 6, Shoff discloses that the second media item is associated with media content broadcast on another broadcast channel (see Paragraph 0073), but fails to teach that the corresponding action is recording the media content broadcast on the other broadcast channel.
	The Examiner takes Official Notice that recording of media content on other broadcast channels is well known in the art.
	It would have been obvious to a person of ordinary skill in the art to modify the program selection system, as taught by Shoff and Bagga, using the recording functionality, as taught by the Examiner’s statement of Official Notice, for the purpose of allowing a user to watch a program at later time from which the program was originally broadcast.

	Referring to claim 7, Shoff discloses that the media item is associated with video on demand media content and the corresponding action is to display a user interface for allowing a user to watch the video on demand media content (see Figures 8b and Paragraphs 0033, 0070 and 0073).
	Shoff and Bagga fail to teach that the second media item is a trailer for video on demand media content.
	The Examiner takes Official Notice that a user can select trailers for video on demand content.
	It would have been obvious to a person of ordinary skill in the art to modify the program selection system, as taught by Shoff and Bagga, using the recording functionality, as taught by the Examiner’s statement of Official Notice, for the purpose of allowing a user to preview a media item before watching the entire media item to determine if the user is actually interested in viewing the entire media item.

	Referring to claim 8, Shoff discloses that the second media item is a video showing a functionality of an electronic program guide of the user device and the corresponding action is displaying a user interface of the electronic program guide corresponding to the functionality shown in the second media item (see Figure 8c and Paragraphs 0074 and 0077-0078 for showing a Star Trek program that is associated with items for purchase related to the Star Trek program and a merchandise store for purchasing the items associated with the Star Trek show).

Referring to claims 10-11, Bagga discloses that the request to navigate to a previous or next media item in the virtual broadcast channel is a request to navigate to the next or previous media item in the virtual broadcast channel (see the rejection of claim 4 for allowing a user to select any media item displayed in the On Demand virtual broadcast channel).

Referring to claims 15-19 and 21-22, see the rejection of claims 4-8 and 10-11, respectively.

Referring to claim 27, Shoff discloses at the user electronic device presenting an electronic program guide (see Figure 8b), wherein the electronic program guide is based on data received by the user device from a remote media system (see Figure 2 and 0033-0034).  The Examiner notes that Figure 5A of Bagga also displays an electronic program guide.
Bagga discloses receiving at the user device interactions to display the electronic program guide, the electronic program guide including a first schedule for a broadcast channel and a second schedule for the virtual broadcast channel (see Figure 5A-6 and Paragraphs 0059-0070).
Bagga also discloses displaying the broadcast channel in the electronic program guide showing the individual media items of the broadcast channel arranged in a timeline according to the first schedule (see Figure 5A-6 and Paragraphs 0059-0070).
Bagga also discloses displaying the virtual broadcast channel in the electronic program guide showing the currently playing media item of the broadcast virtual channel, wherein the currently playing media items extends across a display area of the electronic program guide over a greater extent than the duration of the item would indicate if displayed in the broadcast channel (see Figure 5B for the extended display of the Breaking Bad program).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


October 25, 2022